                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

SHAQUAN PARKER,

       Plaintiff,

v.                                                        Case No: 8:18-cv-175-T-30CPT

STACY M. BUTTERFIELD and
MICHAEL E. RAIDEN,

       Defendants.


                                           ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

(Dkt. 13) submitted by Magistrate Judge Christopher P. Tuite. The Court notes that

Plaintiff did not file written objections to the Report and Recommendation and the time for

filing such objections has elapsed.

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 13) of the Magistrate Judge is

              adopted, confirmed, and approved in all respects and is made a part of this

              order for all purposes, including appellate review.
      2.     Plaintiff’s renewed Application to Proceed in District Court Without

             Prepaying Fees and Costs (Dkt. 12) is denied.

      3.     Plaintiff’s Amended Complaint for Violation of Civil Rights (Dkt. 11) is

             dismissed.

      4.     All pending motions, if any, are denied as moot.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 20th day of November, 2018.




Copies Furnished To:
Counsel/Parties of Record




                                            2
